UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD P. HOBBS,

                                Plaintiff,

                    -against-                                           20-CV-514

POLICE OFFICER EVANS OF AMTRAK IN                                  CIVIL JUDGMENT
PENN STATION; WELLS FARGO BANK;
AMTRAK CO.,

                                Defendants.

         Pursuant to the order issued February 3, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over any state law claims that Plaintiff may be asserting.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
